           Case 1:19-cv-00214-AJ Document 10 Filed 08/01/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi f/k/a Jennifer Tapscott
Plaintiff

v.                                                          1:19-cv-00214-AJ

DeMoulas Super Markets, Inc. d/b/a
Market Basket AND Dennis Labatte
Defendants

                             JOINT MEDIATION STATEMENT

      NOW COME the parties through their respective attorneys and submit this Joint Notice
Re: Mediation Status:

       The Parties are still engaged in discovery and have not made a decision about
       mediation at this time. The Parties will update the Court within 60 days.

                                      Respectfully submitted,
                                      Jennifer Artesi, Plaintiff
                                      By Her Attorney


Dated: August 1, 2019         By:            /s/ LESLIE H. JOHNSON
                                      Leslie H. Johnson, Esquire – NH Bar No. 5545
                                      LAW OFFICE OF LESLIE H. JOHNSON, PLLC
                                      PO Box 265
                                      Ctr. Sandwich, NH 03227
                                      (603) 284-6600
                                      leslie@lesliejohnsonlaw.com


                                      DeMoulas Super Markets, Inc. d/b/a
                                      Market Basket AND Dennis Labatte, Defendants
                                      By their Attorneys


Dated: August 1, 2019         By:              /s/ DONA FEENEY
                                      Dona Feeney, Esquire - NH Bar No. 12854
                                      Joshua Hilliard, Esquire - NH Bar No. 265632
                                      Maggiotto, Friedman, Feeney & Fraas, PLLC
                                      58 Pleasant Street
                                      Concord, NH 03301
                                      dfeeney@mffflaw.com
                                      jhilliard@mffflaw.com
                                      (603) 232-5469
          Case 1:19-cv-00214-AJ Document 10 Filed 08/01/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

      I hereby certify that on this date, a copy of the above was electronically served through
ECF on the following counsel: Dona Feeney, Esquire; and Joshua Hilliard, Esquire, counsel for
Defendants.


                                            /s/ LESLIE H. JOHNSON
                                     Leslie H. Johnson, Esquire




                                               2
